Citation Nr: 1140354	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  08-17 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for chronic sinusitis.

3.  Entitlement to service connection for seasonal allergic rhinitis.

4.  Entitlement to service connection for dermatitis and dandruff.

5.  Entitlement to service connection for a right knee disability.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from September 1981 to September 2001.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The RO, in pertinent part, denied the benefits sought on appeal.  

In March 2010, the Board previously determined that the Veteran had timely perfected an appeal of the issues listed on the cover page of the instant decision, though now recharacterized.  After jurisdiction was established, the claims were remanded for further development and adjudication.  The matters have been returned to the Board.  The claims pertaining to the back, sinusitis, allergic rhinitis, and dermatitis/dandruff are now ready for appellate disposition.

Regrettably, the claims for a back disability, chronic sinusitis, seasonal allergic rhinitis, and a right knee disability are addressed in the REMAND portion of the decision below and are once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

In March 2010, the Board referred a claim pertaining to the timeliness of the denials of increased ratings for the left knee chrondromalacia, left knee scarring, and right finger fracture, and service connection claims for a forehead scar, right shoulder strain, right hip abrasion and pain, tinnitus, hypertension, tinea pedis, and sinus headaches to the RO.  The matter still has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran has also raised a claim for an earlier effective date for the award of service connection for left knee chondromalacia, left knee scarring, and a right finger fracture.  This matter has also not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over these claims and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claim for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in this matter has been received.

2.  The Veteran currently is not shown to have diagnosed dermatitis and/or dandruff.


CONCLUSION OF LAW

The Veteran does not have dermatitis or dandruff due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters: Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, and what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2011).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to the Veteran's claim for service connection in correspondence sent to the Veteran in January 2003 and March 2010.  

These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  Notice pursuant to the Dingess decision was included in the March 2010 letter.  The claim was readjudicated in a March 2011 supplemental statement of the case (SSOC).  

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  The information and evidence currently associated with the claims file consists of the Veteran's service treatment records, post-service VA and private medical records, lay statements, and reports of VA examination.  The Veteran has not identified any other evidence which has not been obtained.

AMC Family Practice/Morrow Healthcare indicated in November 2010 that they had no additional records for the Veteran.  Any further efforts to obtain these records would be futile.   38 C.F.R. § 3.159(c)(1).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2011); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).   



II. Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis manifest to a degree of at least 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).


Dermatitis & Dandruff

After careful consideration of all procurable and assembled data, the Board finds that service connection for dermatitis and dandruff is not warranted.  

In this regard, the service treatment records are wholly devoid of treatment or diagnoses regarding the claimed disorders, but for a report of such by the Veteran on his July 2001 separation examination.  However, there were no objective findings of either dermatitis or dandruff.  

Moreover, after service, neither dermatitis nor dandruff has been diagnosed.  Notably, there are no complaints, treatment, or diagnoses contained in VA or private treatment records.  Reports of VA examination in February 2003 and May 2010 were also both negative for diagnoses of dermatitis or dandruff.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  

The evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Such is not the case in the instant matter with regard to the claim for dermatitis and dandruff.  38 C.F.R. § 3.303.  As there is no currently diagnosed dermatitis or dandruff, service connection is clearly not warranted.  Id.  

The Board is cognizant that the Veteran maintains that he suffers from dermatitis and dandruff and that the Veteran is competent to report his symptoms.  See Layno, supra.   However, his recent statements alone, and the statements of family and friends submitted on his behalf, cannot constitute competent evidence of a medical diagnosis or nexus opinion as only those medically trained are competent to diagnose this kind of condition and identify its likely etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In sum, the preponderance of the evidence is against the claim and the appeal involving service connection must therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.    


ORDER

Entitlement to service connection for dermatitis and dandruff is denied.


REMAND

A preliminary review of the record reveals that additional development is necessary prior to a final adjudication of the merits of the Veteran's claims of entitlement to service connection for a back disability, chronic sinusitis, seasonal allergic rhinitis, and a right knee disability.

First, the Board's review of the opinions obtained pursuant to the Board's remand of March 2010 reflects that these negative nexus opinions were largely based on the lack of sufficient documented treatment during service and they do not adequately address the lay witness statements with respect to continuity of relevant symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination will be held to be inadequate where the examiner did not comment on the report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Consequently, the Board finds that the Veteran should be afforded a new examination and opinions with respect to all of these remaining claims.  Moreover, since the Veteran has also claimed entitlement to service connection for his right knee disorder as secondary to his service-connected left knee disorder, the new examiner should further comment as to whether it is at least as likely as not that any current right disorder was caused or aggravated by his service-connected left knee disorder.  See 38 C.F.R. § 3.310 (2011).  

Accordingly, the claim is REMANDED to the RO for the following action:

1.  The RO must review the claims file and ensure that all notice obligations have been satisfied in accordance with the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) and any other applicable legal precedent.  

2.  The Veteran should be scheduled for a new appropriate VA examination to determine the nature and likely etiology of any back disorder, chronic sinusitis, seasonal allergic rhinitis, or right knee disorder.  All indicated studies should be performed, and all findings should be reported in detail.  The claims files should be made available to and reviewed by the examiner.  

The examiner should state whether it is at least as likely as not (50 percent probability or greater) that any current back disorder, chronic sinusitis, seasonal allergic rhinitis, and right knee disorder, to include DJD, are attributable to the Veteran's military service.  In this regard, the examiner must not rely solely on the lack of documentary evidence of treatment in service and address the lay witness evidence of continuing relevant symptoms since the Veteran's discharge from service.  

The examiner should also state whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed right knee disability, including DJD, is proximately due to or the result of the service-connected left knee chrondromalacia of the patella, status post-operative.  

The rationale for all opinions expressed should be provided.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


